

	

		II

		109th CONGRESS

		1st Session

		S. 902

		IN THE SENATE OF THE UNITED STATES

		

			April 26, 2005

			Mr. Martinez introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Longshore and Harbor Workers' Compensation

		  Act to clarify the exemption for recreational vessel support employees, and for

		  other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Recreational Marine Employment Act of

			 2005.

		2.Clarification of

			 recreational vessel worker exemptionThe Longshore and Harbor Workers’

			 Compensation Act (33 U.S.C. 901 et seq.) is amended as follows:

			(1)Section 2 (33

			 U.S.C. 902) is amended—

				(A)in paragraph

			 (3)—

					(i)so

			 that subparagraph (C) reads as follows:

						

							(C)individuals

				employed by or at, or engaged in the construction or maintenance of, a

				recreational marine facility or

				structure;

							

				and

					(ii)so

			 that subparagraph (F) reads as follows:

						

							(F)individuals

				employed primarily to build, repair, test, maintain, accommodate, buy, sell,

				store, restore, transport by land, or dismantle a recreational

				vessel;

							;

				and

					(B)by redesignating

			 paragraph (22) as paragraph (24) and inserting after paragraph (21) the

			 following new paragraphs:

					

						(22)The term recreational marine

				facility or structure means a place used primarily to build, repair,

				test, maintain, accommodate, buy, sell, store, restore, or dismantle

				recreational vessels.

						(23)The term

				recreational vessel means a vessel manufactured primarily for

				pleasure use.

						.

				

				

